In an action for abuse of process, judgment of the County Court of Nassau county for the plaintiff reversed on the law, with costs, and complaint dismissed, with costs, upon the ground that there is no evidence that, after the process was issued, the defendant did anything from which the jury could infer (1) the existence of *770an ulterior motive, (2) any act in the use of the process other than such as would be proper in the regular prosecution of the charge. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.